DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angle U.S. Patent Number 5,510,581.
	Regarding claim 1, Angle discloses a mass-produced flat multiple-beam load cell and a scales with features of the claimed invention including a load cell comprising: a monolithic measuring body comprising: a force-supporting section (element 7); a force-introduction section (element 1); and a linkage section (element 2), disposed between the force-supporting section and the force- introduction section (see, for example, figure 1), the monolithic measuring body having a longitudinal axis between a force- supporting-side axial end and a force-introduction-side axial end, the longitudinal axis being configured to extend in a horizontal direction, the monolithic measuring body further comprising, in the force-supporting section, at least one mounting hole (elements 12), for attachment of the monolithic measuring body, the axis of the at least one mounting hole extending in the horizontal direction; and at least one strain gauge (elements 8-11), configured to sense tensile or compressive deformation of the monolithic measuring body and disposed in a region of the linkage section on a top side or a bottom side of the monolithic measuring body, the at least one strain gauge being oriented in the horizontal direction.  
	Regarding claim 2, the at least one strain gauge is formed by a resistive track configured in parallel meanders and oriented parallel to the longitudinal axis of the monolithic measuring body (see figure 4).  
	Regarding claim 3, the linkage section comprises at least one narrowed portion at an upper linkage member, and at least one narrowed portion at a lower linkage member extending parallel to the upper linkage member (see figure 1).  
	Regarding claim 4, the at least one narrowed portion at the upper linkage member comprises two narrowed portions, wherein the at least one narrowed portions at the lower linkage member comprises two narrowed portions, Page 12 of 16wherein the load cell comprises four strain gauges comprising the at least one strain gauge, the four strain gauges comprising: two strain gauges disposed on a top side of the upper linkage member, one each in a region of each of the two narrowed portions of the upper linkage member; and two strain gauges disposed on a bottom side of the lower linkage member, one each in a region of each of the two narrowed portions of the lower linkage member; wherein the four strain gauges of the load cell are interconnected to form a Wheatstone bridge (see col. 5, line 24).  
	Regarding claim 5, the at least one narrowed portions comprises two narrowed portions (see figure 4), and each comprises two narrowed portions, wherein the load cell comprises four strain gauges comprising the at least one strain gauge, the four strain gauges comprising: in a region of each of the two narrowed portions of the upper linkage member, two strain gauges disposed on a top side of the upper linkage member, the respective two strain gauges being oriented in parallel and arranged adjacent to each other with respect to a narrow side of the monolithic measuring body, and wherein the four strain gauges of the load cell are interconnected to form a Wheatstone bridge (see col. 5, line 24).   
	Regarding claim 6, all of the narrowed portions have same thickness.  
	Regarding claims 7-8, the recess in an embodiment can be considered as receptacle (see figure 4, with two parallel recess).
	Regarding claim 11, the monolithic measuring body is mirror- symmetric with respect to a plane oriented parallel to the longitudinal axis and to the axis of the at least one mounting hole.  
	Regarding claim 13, the dimensions of various portions are almost within the similar range (see figures 1-4).  
	Regarding claim 14, in some embodied, the measuring body includes at least three mounting holes formed as bores and extending through the monolithic measuring body in the horizontal direction, with the bores on one side and can be provided with countersinks configured to receive countersunk screw heads.  
	Regarding claim 15, the measuring body has a depression extending along the longitudinal axis from a linkage-section-proximate portion of the force-supporting section to the linkage section and adapted to at least partially receive a circuit board having electronics mounted thereon.  
	Regarding claim 17, all of the narrowed portions have a same shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angle U.S. Patent Number 5,510,581.
	Regarding claim 12, Angle does not show the same dimensions as claimed.  However, the change of dimension is a very simple, and is well within the level of an artisan.  Therefore, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to any dimension dictated by the aspect of an intended use. 	
	Regarding claim 16, Angle, does not explicitly recite the use of strain gauge film.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to use any kind of strain gauge arrangement including a film strain gauge, since such gauge, is well known in the art, for its ease of use and accuracy, 

Claims 9-10, for the provision of the specifics of the insert are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, September 22, 2022